Citation Nr: 1111019	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of right distal tibia (ankle) fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  That RO granted service connection for residuals of right distal tibia (ankle) fracture, and assigned the disability an initial disabilitiy rating of 10 percent, effective August 10, 2006.  

During the course of this appeal, the appellant relocated from California to Arizona, and the claim was transferred to the jurisdiction Phoenix, Arizona, RO.  


FINDING OF FACT

The Veteran's residuals of right distal tibia (ankle) fracture are manifested by full range of motion with pain but without malunion of the tibia and fibula, ankylosis, malunion of the os calcis or astragalus, astragalectomy, or other foot injuries.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of right distal tibia (ankle) fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist

In this case, the Veteran's claim for service connection for residuals of right distal tibia (ankle) fracture was granted and an initial rating was assigned in the January 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record contains service treatment records.  The Veteran indicated she has not had any treatment since 2006, presumably during service.  There is no indication of the existence of any pertinent treatment records that are not on file.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examination in July 2007.  The Board finds that the findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran does not report that the condition has worsened since that time, and thus a remand is not required solely due to the passage of time since the July 2007 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the appeal

The Veteran seeks an initial rating in excess of 10 percent for the residuals of right distal tibia (ankle) fracture.  She specifically maintains that the disability warrants a 20 percent rating because that is the disability evaluation determined by the service department prior to her discharge from active duty.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion. Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson, supra.

The Veteran's statements describing the symptoms of her service-connected residuals of right distal tibia (ankle) fracture are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's residuals of right distal tibia (ankle) fracture is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula.  Under Diagnostic Code 5262, impairment of the tibia and fibula involving malunion: with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability warrants a 20 percent evaluation; and with marked knee or ankle disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent evaluation under this Code. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5271, the criterion for a disability rating of 10 percent is moderate limited motion of the ankle; and for 20 percent is marked limited motion of the ankle.  The normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence with the objective that its decisions are "equitable and just". 38 C.F.R. § 4.6. Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue. The Board must evaluate all evidence in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Service treatment records in 2005 and 2006 show treatment for a right ankle condition following an injury late in 2005.  These records include a November 2005 outpatient clinic note showing that the Veteran fell about four weeks before, sustaining a right distal fibular spiral fracture diagnosed as right distal fibular fracture, minimally displaced.  Subsequent service treatment records in 2006 show continued treatment.  An August 2006 USAF Physical Evaluation Board report shows that the Veteran was determined to be unfit for service because of physical disability associated with the right ankle condition, and she was recommended for discharge.

During a July 2007 VA examination for joints, the Veteran reported that she has had persisting pain and dysfunction with the right ankle since service, with pain she rated as 4/10, she experienced two or three times a day after strenuous use, especially at night.  She reported that she had had flare-ups but not since December 2006.  

She reported that her daily activities were affected by the pain and dysfunction of the ankle.  She reported that she was attending school and that did not require prolonged walking.  She reported that she had not seen a physician since June 2006, when she was told to keep off the ankle until it healed.  She reported that she did not take medications for the ankle, and that the ankle did not give way.

On examination, she had a normal gait without assistive device, and normally moved about the examining room, including mounting and dismounting the examination table.  The Veteran had a full 20 to 45 degree range of motion (0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion).  The examiner noted that there was pain at the extremes of motion.  There was no tenderness, nor varus or valgus angulation.  There was no heat, redness, or swelling; and no deformity.  

After three repetitions of range of motion, there was no additional limitation of motion of the right ankle.  The examiner found that the major functional impact was pain, but not fatigue, weakness, or lack of endurance.

After examination, the report contains an impression of residuals, status post fracture of the right distal tibia; there is a well-healed surgical scar on the lateral aspect of the right ankle.  X-ray examination revealed negative results for the right ankle; and healed fracture, distal fibula, fixing by multiple screws, otherwise, negative.  The examiner found that there was no tenderness of the right distal tibia at the fracture site.

As reflected in the findings of the July 2007 VA examination report, there is no evidence of any significant right ankle disability as to be productive of moderate ankle disability.  Therefore, a higher disability rating under Diagnostic Code 5262 is not warranted because there is no finding of moderate ankle disability.  After examination, the only remarkable part of the impression was of a well-healed surgical scar on the lateral aspect of the right ankle.  The examiner characterized the X-ray findings as revealing negative results, albeit, there was a healed fracture of the distal fibula, fixed by screws, otherwise negative.  Examination findings did not include malunion of the ankle.

As reflected in the range of motion study contained in the July 2007 VA examination, under 38 C.F.R. § 4.71a, Plate II, the Veteran's right ankle has normal dorsiflexion and plantar flexion.  Therefore, a higher disability rating under Diagnostic Code 5271 is not warranted since there is no evidence of a marked limited motion of the right ankle.  The remainder of the medical evidence of record related to the right foot, does not indicate that the Veteran Veteran's right ankle has demonstrated marked limitation of motion of the right ankle, so as to warrant a disability rating in excess of the existing 10 percent in effect. 

Also, there is no evidence of ankylosis of the ankle or specifically of the subastragalar or tarsal joint, so as to warrant a higher evaluation under 38 C.F.R. § 4.71a Diagnostic Codes 5270 or 5272, respectively.  There was no evidence of malunion of os calcis or astragalus, or of astragalectomy, so as to consider a higher evaluation or separate evaluations under 38 C.F.R. § 4.71a Diagnostic Codes 5273 or 5274, respectively. 

Further, there is no medical evidence of record related to the right foot to indicate that the Veteran experienced moderately severe symptomatology of a foot injury, as required under Diagnostic Code 5284 for a 20 percent rating for "other foot injuries."  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has also considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, supra.  However, there is no objective clinical indication she has symptoms causing functional limitation to a degree that would support an evaluation in excess of 10 percent for the residuals of right distal tibia (ankle) fracture.  

Notably, the July 2007 VA examiner recorded findings consistent with full range of motion of the ankle, with no pain on motion except at the extreme limits of motion.  However, there was no tenderness and there was no additional limitation of motion of the right ankle after three repetitions; and the examiner found there was no fatigue, weakness, or lack of endurance.  The Veteran had a normal gait and moved normally about the examination room during the examination.  Thus, on considering the totality of this evidence, the Board finds that the Veteran's right ankle pain does not result in more than moderate limitation of motion.  38 C.F.R. § 4.40, 4.45 (2010); DeLuca v. Brown, supra.

Further, to the extent the Veteran asserts entitlement to a higher schedular rating for her right ankle disability based on the service department's assessment of her level of disability, the Board notes that the service department evaluated the severity of the Veteran's right ankle disability based on criteria that differs from VA's criteria for rating disabilities.  Thus, the Board's adjudication is based on VA's pertinent legal criteria and the evidence of record.  Moreover, much of the pertinent evidence of record before VA post-dates the Veteran's period of service, i.e., the evidence currently before the Board differs from the evidence of record at the time of the service department's determination.  In light of the foregoing, and based on a careful review of the pertinent evidence of record, and in light of VA's rating criteria, the Board finds that the preponderance of the evidence is against the claim.  As such, the Veteran's claim for a higher initial schedular evaluation for her right ankle disability must be denied.

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's right ankle disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  She has not reported any treatment for her right ankle disability, let alone any hospitalization.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show, and indeed, the Veteran has not reported, that she is unable to secure or follow a substantially gainful occupation due to her service-connected right ankle disability.  As such, based on the current record, the Board finds that a TDIU is not raised by the record.


ORDER

A disability rating in excess of 10 percent for residuals of right distal tibia (ankle) fracture is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


